IN THE SUPREME COURT OF THE STATE OF NEVADA


                 HERBERT MONZON; AND SOFIA                             No. 66624
                 MONZON,
                                  Appellants,
                              vs.
                 WELLS FARGO BANK, N.A.,
                                                                         FILED
                                  Respondent.                             MAY 2 1 2015




                                       ORDER DISMISSING APPEAL
                             Pursuant to the stipulation of the parties, and cause
                 appearing, this appeal is dismissed. The parties shall bear their own costs
                 and attorney fees. NRAP 42(b).
                             It is so ORDERED.


                                                            CLERK OF THE SUPREME COURT
                                                            TRACE K. LINDEMAN

                                                            BY:


                 cc:   Hon. Elliott A. Sattler, District Judge
                       Nevada Legal Services/Reno
                       Tiffany & Bosco, P. A.
                       Washoe District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (01-1947